Citation Nr: 1808195	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-28 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anosmia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1960 to July 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) New Orleans, Louisiana.  This matter was remanded by the Board in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's anosmia had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for anosmia have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for anosmia is warranted because the evidence of record shows that it is at least as likely as not that the anosmia had its onset during service and has been present since that time.  The Veteran's service treatment record show that he suffered from a severe septal deformity for which he underwent surgery in May 1963, during active duty service.  The Veteran reports that he lost his sense of smell immediately following this surgery and that the condition has persisted.  See June 2011 Notice of Disagreement; October 2013 VA Form 9.  The Veteran is competent to report the onset of his symptoms and the Board finds his report to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a VA examiner stated that the Veteran's deviated nasal septum surgery is a risk factor for anosmia.  See May 2010 and September 2017 VA Examination Reports.  Although the VA examiner stated in a December 2014 opinion that rhinoplasty does not remove the ability to smell or sense of smell from the nose, the Board notes that this opinion is contradicted by the two other opinions provided by the same examiner noting that the surgery is a risk factor for anosmia and thus affords the December 2014 negative nexus opinion no probative value.  The Board also notes that the examiner concluded that it was less likely than not that the Veteran's anosmia was secondary to his service-connected disability because he also had several non service-connected risk factors for this disorder.  This opinion is of no import given that the onset of the Veteran's anosmia was during his active duty service.  Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  Thus, all the elements necessary to establish service connection for anosmia have been met.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303.    


ORDER

Service connection for anosmia is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


